WARDEN, J.,
dissenting.
The majority opinion correctly states the two requirements necessary to finding that Liberty is the responsible carrier: “if claimant’s employment after July 1, 1984, independently contributed to a worsening of his condition.” 93 Or App at 40. The majority then asserts, however, that neither the referee nor the Board considered the first requirement. The record indicates otherwise.
The February 13, 1987, referee’s opinion held that claimant’s underlying condition had worsened since July 1, 1984; that was based on medical reports from Dr. Warner. The referee states that he places more weight on Warner’s opinion than on other medical testimony, because Warner is claimant’s treating physician. His findings of fact also quote Warner:
“There can be no question that since July 1984, his work subsequent to that time has indeed significantly contributed to his underlying condition and his current need for treatment and current time loss. He was performing job duties that were, in my opinion, beyond his ability recently in an effort to stay employed. There can be no question that these job duties have worsened his underlying condition.”
Quotation of Warner’s statements on worsening makes little sense unless he also adopted Warner’s quoted opinion on causation. His opinion suggests no alternate explanation, and he expressly relied on Warner’s opinion. Therefore, I would conclude that the referee addressed both requirements and made adequate findings on both. I would affirm the Board’s affirmance of the referee, and I therefore dissent.